Case 2:20-cv-07575-FMO-JEM Document 20-1 Filed 12/02/20 Page 1 of 1 Page ID #:78



1
2
3
4
5
6
7
                           UNITED STATES DISTRICT COURT
8
                         CENTRAL DISTRICT OF CALIFORNIA
9
     DECKERS OUTDOOR                        )    CASE NO.: 2:20-cv-07575-FMO-PD
10   CORPORATION, a Delaware                )
     Corporation,                           )    [PROPOSED] ORDER RE
11                                          )    STIPULATION TO EXTEND
                       Plaintiff,           )    DEADLINE FOR PLAINTIFF TO
12                                          )    RESPOND TO DEFENDANT
                 v.                         )    FOREVER LINK’S ANSWER AND
13                                          )    COUNTERCLAIM [DKT. NO. 16]
     SHOETOPIA, INC., a California          )
14   Corporation; FOREVER LINK              )    Answer, Counterclaim Served: 11/12/20
     INTERNATIONAL, INC., a California )         Current Response Due: 12/04/20
15   Corporation; and DOES 1-10, inclusive, )
                                            )    New Proposed Due Date: 1/03/21
16                                          )
                       Defendants.          )    Hon. Fernando M. Olguin
17                                          )
18         The Court, upon review of the Stipulation between Plaintiff Deckers Outdoor
19   Corporation and Defendant Forever Link International, Inc. agreeing to extend the
20   deadline for Plaintiff to respond to Defendant Forever Link’s Answer and
21   Counterclaim (Dkt. No. 16) by thirty (30) days, and having found good cause therein;
22         IT IS HEREBY ORDERED that the deadline for Plaintiff to respond to
23   Defendant Forever Link’s Answer and Counterclaim is extended from December 4,
24   2020 up to and including January 3, 2021.
25   IT IS SO ORDERED.
26
     DATED: ___________________                  ________________________
27                                               The Honorable Fernando M. Olguin
                                                 United States District Court Judge
28
                                              1
     [PROPOSED] ORDER RE STIPULATION TO EXTEND DEADLINE FOR PLAINTIFF TO RESPOND TO
     DEFENDANT FOREVER LINK’S ANSWER AND COUNTERCLAIM
